Case 1:20-cv-00299-RLY-MJD Document 9 Filed 02/03/20 Page 1 of 3 PageID #: 233




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

FINISHMASTER, INC.,                                    )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )        No. 1:20-cv-00299-RLY-MJD
                                                       )
GMP CARS COLLISION FAIRFIELD, LLC, et                  )
al.                                                    )
                                                       )
                               Defendants.             )


                             ORDER TO SHOW CAUSE
                    HON. MAGISTRATE JUDGE MARK J. DINSMORE

       Defendants’ Notice of Removal asserts that this Court has diversity jurisdiction over this

matter. [Dkt. 1.] Plaintiff’s Complaint states that Defendants GMP Cars, LLC, GMP Cars

Collision Fremont, LLC, GMP Cars Collision San Francisco, LLC, GMP Cars Collision San

Rafael, LLC, GMP Cars Collision Santa Clara, LLC, GMP Cars Collision Fairfield, LLC, GMP

Cars Collision Santa Rosa, LLC, and GMP Cars Collision Vallejo, LLC are limited liability

companies. However, the jurisdictional allegations in Defendants’ Notice of Removal treat those

Defendants as corporations. [See Dkt. 1 at 2-3 (referring to each Defendant’s legal state of

organization and principal place of business).] For purposes of diversity jurisdiction, the

citizenship of a limited liability company is the citizenship of each of its members. Thomas v.

Guardsmark, LLC, 487 F.3d 531, 534 (7th Cir. 2007). Thus, to properly plead the Court’s

jurisdiction, the parties must identify each member of each Defendant LLC and articulate the

citizenship of each of those members. If any of the members of a Defendant LLC is an LLC or

partnership, then the citizenship of each of those partners or members must be identified, and so

on. It is not sufficient to represent that each of the members is not a citizen of the Plaintiff’s
Case 1:20-cv-00299-RLY-MJD Document 9 Filed 02/03/20 Page 2 of 3 PageID #: 234




state. “It is not possible to litigate under the diversity jurisdiction with details kept confidential

from the judiciary.” Belleville Catering Co. v. Champaign Mkt. Place, L.L.C., 350 F.3d 691, 693

(7th Cir. 2003).

        The Court is not being hyper-technical: Counsel has a professional obligation to analyze

subject-matter jurisdiction, Heinen v. Northrop Grumman Corp., 671 F.3d 669, 670 (7th Cir.

2012), and a federal court always has a responsibility to ensure that it has jurisdiction, Hukic v.

Aurora Loan Servs., 588 F.3d 420, 427 (7th Cir. 2009). The Court must know the details of the

underlying jurisdictional allegations because parties cannot confer jurisdiction on the Court

simply by stipulating that it exists. See Evergreen Square of Cudahy v. Wisconsin Housing and

Economic Development Authority, 776 F.3d 463, 465 (7th Cir. 2015) (“the parties’ united front is

irrelevant since the parties cannot confer subject-matter jurisdiction by agreement . . . and federal

courts are obligated to inquire into the existence of jurisdiction sua sponte”).

        Accordingly, the Court hereby ORDERS Defendants to file an Amended Jurisdictional

Statement, on or before February 14, 2020, which properly sets forth the requisite facts

regarding the state(s) of citizenship of each Defendant LLC.

        SO ORDERED.



        Dated: 3 FEB 2020




                                                   2
Case 1:20-cv-00299-RLY-MJD Document 9 Filed 02/03/20 Page 3 of 3 PageID #: 235




Distribution:

Service will be made electronically on all
ECF-registered counsel of record via email
generated by the Court’s ECF system.




                                             3
